UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1836


DEREK JARVIS; SHIRLEY J. PITTMAN,

                  Plaintiffs - Appellants,

             v.

GRADY MANAGEMENT, INCORPORATED; DUFFIE, INCORPORATED; APRIL
LANE JOINT VENURES; MONTGOMERY COUNTY GOVERNMENT/ MONTGOMERY
COUNTY EXECUTIVE; MONTGOMERY COUNTY HOUSING AND COMMUNITY
AFFAIRS OFFICE; MONTGOMERY COUNTY ATTORNEY'S OFFICE,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cv-00280-PJM)


Submitted:    December 17, 2009             Decided:   December 23, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derek Jarvis, Shirley J. Pittman, Appellants Pro Se.      John
Benjamin Raftery, OFFIT KURMAN, PA, Bethesda, Maryland; Edward
Barry Lattner, COUNTY ATTORNEY’S OFFICE, Rockville, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derek N. Jarvis seeks to appeal the district court’s

July 7, 2009, order denying numerous motions filed in Jarvis’ 42

U.S.C. § 1983 (2006) action.         On appeal, Jarvis objects from the

portion of the court’s order denying his motion to recuse the

district    judge    from   his     case.         This     court   may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain   interlocutory       and       collateral    orders,      28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).                 The order Jarvis seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order.        Accordingly, we dismiss the appeal for

lack of jurisdiction.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court    and       argument    would   not        aid   the

decisional process.

                                                                          DISMISSED




                                          2